Citation Nr: 0704692	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  04-12 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

2.  Entitlement to a rating in excess of 20 percent for 
bilateral sensorineural deafness.

3.  Entitlement to a rating in excess of 20 percent for 
prostate cancer.

4.  Entitlement to service connection for restrictive lung 
disorder with dyspnea on exertion, to include as due to Agent 
Orange exposure.

5.  Entitlement to service connection for fibromyalgia 
(claimed as fatigue, nausea, loss of appetite, loss of 
balance, stiff aching joints, and muscle cramps in the feet 
and legs), to include as due to Agent Orange (AO) exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1949 to 
November 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts and on appeal of a June 2004 rating 
decision by the VARO in Cleveland, Ohio.

The July 2002 rating decision, in pertinent part, granted 
service connection and assigned an initial 20 percent rating 
for diabetes mellitus due to herbicide exposure, effective 
July 9, 2001, granted an increased rating for bilateral 
sensorineural deafness to 20 percent, effective September 25, 
2001, and continued a 20 percent rating for prostate cancer 
due to AO.

The June 2004 rating decision, in pertinent part, denied 
service connection for restrictive lung disease with dyspnea 
on exertion and denied service connection for fibromyalgia 
(claimed as fatigue, nausea, loss of appetite, loss of 
balance, stiff aching joints, and muscle cramps in the feet 
and legs).  (The Board notes that the veteran's claims file 
was temporarily transferred to the RO in Cleveland for 
adjudication of these claims and was subsequently returned to 
the jurisdiction of the RO in Boston, Massachusetts)
 
In January 2007, a Deputy Vice Chairman of the Board granted 
the motion filed by the veteran's representative to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

In correspondence received from the veteran in October 2004, 
it appears that he is raising a claim of entitlement to 
service connection for fibromyalgia as secondary to service-
connected prostate cancer as a residual of radiation 
treatment.  As the RO has not adjudicated this matter, it is 
not properly before the Board, and is referred to the RO for 
appropriate action. 

In April 2005 the veteran requested a hearing before a member 
of the Board at the RO and in May 2006, the veteran's 
representative requested a local hearing before RO personnel.  
In July 2006, a representative from the RO contacted the 
veteran to address his complaints of being summoned to a 
hearing.  After it was explained to the veteran that he was 
not required to attend a hearing, his representative 
submitted a written request to cancel the hearings and to 
forward the veteran's appeals to the Board.  

The Board's decision on the veteran's claim for a higher 
initial rating for diabetes and the claims for service 
connection for restrictive lung disorder and for 
fibromyalgia, both to include as due to AO exposure are set 
forth below. The claims for increased ratings for bilateral 
sensorineural deafness and for prostate cancer are addressed 
in the remand following the decision; these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required. 


FINDINGS OF FACT

1.   The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

2.  The veteran's currently-diagnosed chronic obstructive 
pulmonary disease (COPD) and fibromyalgia are not recognized 
by VA as causally related to exposure to herbicide agents 
used in Vietnam.

3.  No competent medical evidence has been presented to show 
the veteran currently has a lung disorder due to disease or 
injury incurred in or aggravated by service or as the result 
of Agent Orange exposure presumed to have been incurred in 
service.

4.  No competent medical evidence has been presented to show 
the veteran currently has fibromyalgia due to disease or 
injury incurred in or aggravated by service or as the result 
of Agent Orange exposure presumed to have been incurred in 
service.

5.  The veteran's diabetes currently requires a restricted 
diet, but does not require use of an insulin and regulation 
of activities


CONCLUSION OF LAW

1.  A restrictive lung disorder, diagnosed as COPD, was not 
incurred or aggravated in service, and may not be presumed to 
have been incurred or aggravated in service, including due to 
Agent Orange exposure. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Fibromyalgia was not incurred or aggravated in service, 
and may not be presumed to have been incurred or aggravated 
in service, including due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  The criteria for an initial rating in excess of 20 
percent for diabetes have not been met at any point since the 
July 9, 2001 effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.119, 
Diagnostic Code 7913 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The U. S. 
Court of Appeals for Veterans Claims (Court) held that 
content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(Pelegrini II); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

The Board finds that all notification and development action 
needed to render a fair decision on the claim for an initial 
rating in excess of 20 percent for diabetes and on the claims 
for service connection has been accomplished.

In regards to the claim for an initial rating in excess of 20 
percent for diabetes, the RO granted service connection for 
diabetes in a July 2002 rating decision.  At that time, the 
RO assigned disability ratings and effective dates.  As set 
forth in Dingess, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated-it has been proven."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Because 
the veteran's claim pertaining to diabetes has been granted, 
i.e., proven, and he was assigned an initial disability 
rating and an initial effective date, section 5103(a) notice 
is no longer applicable.  As a result, even if there was a 
notice error with respect to the duty to notify that occurred 
prior to the award of service connection and the assignment 
of a disability rating and an effective date, because the 
claim has already been proven and the purpose of section 
5103(a) has been satisfied, that error was nonprejudicial.  

Furthermore, the Board observes that after the veteran filed 
his notice of disagreement, he was informed of what was 
needed to substantiate his claim for a higher rating by way 
of a statement of the case and a November 2003 notice letter.  

With respect to the claims for service connection, the RO 
sent a letter to the veteran in June 2004 which asked him to 
submit certain information, and informed him of VA's 
responsibility concerning obtaining evidence to substantiate 
his claims.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
VA would be obtaining, and essentially asked the veteran to 
send to VA any information he had to process the claims.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records. VA informed the 
veteran what he needed to substantiate his claims on appeal.  
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to each claim 
for service connection on appeal.

In this case, VA issued the June 2004 VCAA letter 
contemporaneously with the adverse rating decision. The Court 
explained in Pelegrini, however, that a failure of an agency 
of original jurisdiction (AOJ) (in this case, the RO) to give 
a claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Indeed, any 
failure to provide a timely notice is cured provided that the 
veteran was provided a meaningful opportunity to participate 
in the processing of his claim.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  As the veteran has been provided that 
meaningful opportunity, the lack of full notice prior to the 
initial decisions has been corrected, and any error as to 
when notice was provided was harmless.

With respect to VA's duty to assist the veteran as to all his 
claims, the RO has obtained or attempted to obtain all 
evidence identified by the appellant.  The RO has obtained 
the veteran's VA medical records and has arranged for the 
veteran to undergo VA examination in April 2004; a report of 
which is of record.  Moreover, the veteran has been given the 
opportunity to submit evidence and argument to support his 
claim.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that that need to be obtained.  
The record also presents no basis for further developing the 
record to create any additional evidence in connection with 
the matter currently under consideration.

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims.  In addition, by a July 2006 letter, 
the veteran was provided notice of the type of evidence 
necessary to establish to establish a disability rating or an 
effective date for each of the disabilities on appeal.  
Hence, there can be no possibility of any prejudice to the 
veteran as to notice of the evidence pertinent to these 
elements.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service. 
38 U.S.C.A. §1110; 38 C.F.R. § 3.303.

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  See, too, Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this regard, 
the Board notes that, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin 
or 2,4- dichlorophenoxyacetic acid, and may be presumed to 
have been exposed during such service to any other chemical 
compound in an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C. § 1116(f).

The diseases listed at 38 C.F.R. § 3.309(e) and for which 
presumptive service connection is warranted based on exposure 
to Agent Orange include: chloracne or other acneform diseases 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).

It is required that the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year.  38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era. 

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-46 (1994).  See also 
61 Fed. Reg. 41,442-49 and 57,586-89 (1996).

Notwithstanding these provisions relating to presumptive 
service connection, a claimant is not precluded from 
establishing service connection with proof of direct 
causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran contends that he was exposed to Agent Orange 
during his service in Vietnam and that he was exposed to 
pollutants and irritants working around the airfields of the 
United States Air Force in service.  He maintains that he 
developed lung problems and fibromyalgia as a result of these 
exposures.

The record shows that the veteran served in the Air Force in 
the Republic of Vietnam during the Vietnam era.  He is 
therefore presumed to have been exposed to Agent Orange.  38 
U.S.C.A. § 1116(f).  

The veteran has a current diagnose of chronic obstructive 
pulmonary disease (COPD) and fibromyalgia, conditions that 
are not one of the presumptive conditions for Agent Orange 
exposure.  The veteran has never been diagnosed with lung 
cancer.  Thus, the Board is precluded from further 
entertaining a potential grant of service connection for a 
lung condition or for fibromyalgia under the provisions 
pertaining to presumptive service connection for diseases 
caused by Agent Orange exposure.

While the veteran is not entitled to service connection for a 
lung disorder or for fibromyalgia as secondary to herbicide 
exposure, as discussed above, even when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). 

While the veteran clearly has a current lung disability and 
fibromyalgia, there is no indication that either of these 
current disabilities are the result of any incident of 
service. There is no objective medical evidence showing that 
the veteran complained of, or was treated for, any lung 
disability during service or for a disability manifested by 
fatigue, nausea, loss of appetite, loss of balance, stiff 
aching joints, and muscle cramps in the feet and legs, 
currently diagnosed as fibromyalgia, in service.  

Furthermore, the veteran's lung disability first manifested 
itself many years after the veteran's discharge from service 
in 1969; the earliest confirmed diagnosis of pulmonary 
disease was in April 2004 when a VA examiner diagnosed COPD, 
strong psychogenic component of dyspnea on exertion, more 
than thirty years after discharge from service.  In fact, 
prior to the April 2004 diagnosis, VA pulmonologists found 
that a neuromuscular weakness seemed the most likely etiology 
of the veteran's dyspnea and that the veteran's dyspnea was 
not caused by lung disease.   The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

In regards to the veteran's fibromyalgia, the veteran's 
symptoms of fatigue, nausea, loss of appetite, loss of 
balance, stiff aching joints, and muscle cramps in the feet 
and legs first manifested themselves many years after 
service, and a diagnosed disability of fibromyalgia was not 
confirmed until November 2000, over 30 years after discharge 
from service.  See Maxson, supra.

Significantly, moreover, although the veteran has claimed 
that his COPD and fibromyalgia may be etiologically related 
to Agent Orange exposure or exposure to  pollutants and 
irritants working around the airfields of the United States 
Air Force in service, none of his post-service treatment 
records contain a medical opinion indicating his COPD or his 
fibromyalgia is a consequence of his military service-to 
include any alleged exposure to Agent Orange therein-and 
neither the veteran nor his representative has alluded to the 
existence of any such opinion.

So the only evidence suggesting the veteran's currently 
diagnosed COPD and fibromyalgia are in any way related to 
service, to include any alleged exposure to Agent Orange, 
comes from the veteran personally.  And as a layman, he 
simply does not have the necessary medical training and/or 
expertise to determine the cause of these conditions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.

In sum, the Board finds that the preponderance of the 
evidence is against each of the claims of entitlement to 
service connection.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against each claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Initial rating greater than 20 percent for diabetes.

The veteran's diabetes is currently rated as 20 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7913 
(2006).  Under Diagnostic Code 7913, a 20 percent rating 
requires insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  The next higher rating, 40 
percent, requires insulin, restricted diet, and regulation of 
activities.

In a July 2002 rating decision, the RO granted the veteran 
service connection for diabetes.  At the time, according to a 
May 2002 QTC examination, the veteran's diabetes, Type II was 
controlled.  There was no evidence of retinopathy, peripheral 
neuropathy or neuropathy at that time.  In the veteran's 
September 2002 notice of disagreement, he contended that a 
higher evaluation of 30 percent was warranted because he was 
on a strict diet, he exercised and his activities were 
regulated.  However, a January 2004 VA optometry record 
reflects that the veteran's current diabetes therapy 
consisted of diet.  During the April 2004 VA examination, the 
veteran stated that at the end of service he was diagnosed 
with diabetes and was given oral medication. At the time of 
the VA examination, he was not on any medications for 
diabetes.  He was on a controlled diet and had stopped his 
medications for diabetes about fifteen years ago.  Therefore, 
according to the medical evidence of record, the veteran is 
currently on a restricted diet, but does not require insulin 
or oral hypoglycemic agent.  Hence, the veteran does not 
currently meet the criteria for a 20 percent rating.  
Significantly, moreover, a disability rating greater than 20 
percent under DC 7913 is not warranted.

In addition, the Board finds that at no time since the July 
9, 2001 effective date of the grant of service connection, 
has the veteran met or nearly approximated the criteria for a 
rating greater than 20 percent for diabetes.  Accordingly, 
the Board concludes that staged ratings are not for 
application in this particular case.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against a higher rating, that doctrine is 
not applicable in the instant appeal. See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to service connection for restrictive lung 
disorder with dyspnea on exertion, to include as due to Agent 
Orange exposure, is denied.

Entitlement to service connection for fibromyalgia (claimed 
as fatigue, nausea, loss of appetite, loss of balance, stiff 
aching joints, and muscle cramps in the feet and legs), to 
include as due to Agent Orange exposure, is denied.

Entitlement to an initial rating in excess of 20 percent for 
diabetes is denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development on the veteran's claim for increased 
ratings for service-connected bilateral sensorineural 
deafness and for service-connected prostate cancer is 
necessary prior to appellate review.

The veteran's representative contends that the available 
medical evidence is too old to adequately evaluate the 
current severity of the veteran's service-connected bilateral 
sensorineural deafness and service-connected prostate cancer 
disability.  In this regard the Board notes that the veteran 
was last afforded VA examinations in March 2002 for his 
bilateral sensorineural deafness and in May 2002 for his 
prostate cancer.  Furthermore, the Board also notes that the 
veteran has indicated in various documents that these 
conditions have increased in severity. The Board finds that 
to ensure that the record reflects the current severity of 
these service-connected disabilities, that more 
contemporaneous examinations are warranted, with findings 
responsive to the appropriate rating criteria.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered "contemporaneous").  

Hence, the RO should arrange for the veteran to undergo a VA 
audiological examination and a VA genitourinary examination 
at an appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled examination, 
without good cause, will result in a denial of the claims.  
See 38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should schedule the veteran 
for  a VA genitourinary examination to 
determine the current severity of his 
service-connected prostate cancer.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report 

The examiner should identify all 
residuals attributable to the veteran's 
service-connected prostate cancer.  The 
examiner is requested to discuss whether 
there is objective evidence that the 
veteran has urine leakage, post-surgical 
urinary diversion, urinary incontinence, 
or stress incontinence which requires the 
use of an  appliance or the wearing of 
absorbent materials which must be changed 
more than twice daily.  The examiner must 
also identify and evaluate the extent of 
any renal dysfunction.
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

The claims file should be made available 
to the examiner for review.

2.  Schedule the veteran for a VA 
audiology examination to determine the 
current severity of his service-connected 
bilateral sensorineural deafness. The 
examination must include a controlled 
speech discrimination test (Maryland 
CNC).  Pure tone thresholds at 1000, 
2000, 3000, and  4000 hertz must also be 
reported in a printed (typewritten) 
report.

3.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent VA medical 
facility.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


